          Case 1:16-cr-10343-ADB Document 804 Filed 03/31/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
                             )
    UNITED STATES OF AMERICA )
                                           )
    v.                                     )     Criminal No. 16-10343-ADB
                                           )
    JOHN KAPOOR, et al.,                   )
                                           )
                 Defendants.
                                           )
                                           )

         GOVERNMENT’S MEMORANDUM REGARDING FED. R. EVID. 613(b)

         By and through the undersigned Assistant U.S. Attorneys, the government hereby

submits this brief memorandum regarding Fed. R. Evid. 613(b) in advance of the anticipated

testimony by federal agents.

   I.       LEGAL STANDARD

         Fed. R. Evid. 613(b) states, in pertinent part:

              Extrinsic evidence of a witness’s prior inconsistent statement is
              admissible only if the witness is given an opportunity to explain or
              deny the statement and an adverse party is given an opportunity to
              examine the witness about it, or if justice so requires.

         Accordingly, Rule 613(b) permits admission of extrinsic evidence of a witness’s prior

inconsistent statement only when a proper foundation has been laid by giving the witness an

opportunity to explain or deny the out of court statement. See United States v. Pridgen, 518 F.3d

87, 91 (1st Cir. 2008). See also United States v. Vazquez-Rivera, 407 F.3d 476, 483 (1st Cir.

2005) and United States v. Bibbs, 564 F.2d 1165, 1169 (5th Cir. 1977).

         In Bibbs the Fifth Circuit explained,

             The traditional practice of requiring a foundation to be laid during
             cross-examination of the witness to be impeached had three
             objectives: (1) to avoid unfair surprise by giving the opposite
         Case 1:16-cr-10343-ADB Document 804 Filed 03/31/19 Page 2 of 4



             party an opportunity to draw a denial or an explanation from the
             witness on redirect examination; (2) to give the witness himself an
             opportunity to deny or to explain the apparent discrepancy; and
             (3) to save time. The first and second objectives can be achieved
             by giving the witness an opportunity to explain or to deny a prior
             or a subsequent inconsistent statement at any time during the trial.
             The third objective, to save time, is relevant in the context of
             impeachment by prior inconsistent statements.

Id.

       In United States v. Winchenbach, 197 F.3d 548, 559 (1st Cir. 1999), the First Circuit

explained,

        … In our view, Rule 613(b) applies when two statements, one made at
        trial and one made previously, are irreconcilably at odds. In such an event,
        the cross-examiner is permitted to show the discrepancy by extrinsic
        evidence if necessary—not to demonstrate which of the two is true but,
        rather, to show that the two do not jibe (thus calling the declarant's
        credibility into question). In short, comparison and contradiction are the
        hallmarks of Rule 613(b).

Id.

        Furthermore, the Court should not allow the defense to call federal agents

to impeach by contradiction. In United States v. Cruz-Rodriguez, 541 F.3d 19, 29

(1st Cir. 2008), defendant moved to admit the testimony of certain agents that

government witnesses failed to tell them (1) that the defendant brought guns to the

witness’s apartment and (2) the defendant sold drugs other than marijuana. The

court held that such “impeachment by contradiction” was collateral and could not

be proved by extrinsic evidence.

             Specifically, [Cruz] asserted that although the prosecution witnesses
             testified that they made certain statements to the agents, the agents
             would testify that notes they took when interviewing these witnesses
             failed to reflect those statements. The district court, however, ruled
             that the extrinsic evidence Cruz sought to admit-the testimony of the
             agents-was inadmissible because it involved impeachment by
             contradiction on a collateral matter. Although Cruz's argument on

                                                  2
            Case 1:16-cr-10343-ADB Document 804 Filed 03/31/19 Page 3 of 4



             appeal does not address the court's collateral matter ruling in any
             developed fashion, he maintains that the agents' testimony was
             admissible under Federal Rule of Evidence 613 which allows
             impeachment by prior inconsistent statement. … Cruz's appellate
             argument fails to sufficiently address the merits of the court's
             collateral matter ruling. The district court could have concluded that
             although the officer's testimony was relevant to prove a contradiction,
             the contradiction involved a collateral matter. United States v.
             Beauchamp, 986 F.2d 1, 3 (1st Cir.1993) (“It is well established that a
             party may not present extrinsic evidence to impeach a witness by
             contradiction on a collateral matter.”). On appeal, Cruz needed to
             argue both that the evidence was admissible for some purpose and
             that the evidence was useful to impeach the government witnesses on
             a non-collateral matter. His failure to develop the latter argument
             results in waiver of this claim. …

Id. In a footnote the First Circuit explained further,

             Cruz appears to confuse impeachment by contradiction with
             impeachment by prior inconsistent statement. See United States v.
             Morla-Trinidad, 100 F.3d 1, 5 n. 3 (1st Cir.1996) (explaining that
             impeachment by contradiction is not specifically treated in the
             Federal Rules of Evidence and is governed by common-law
             principles) (citations omitted); see also Fed.R.Evid. 613
             (impeachment by prior inconsistent statement). Although there is
             some overlap, the former category is broader than the latter. At trial,
             Cruz sought to introduce extrinsic evidence that the witnesses did not
             make prior statements to government agents. Cruz did not attempt to
             offer evidence that the witnesses made prior statements inconsistent
             with their trial testimony. In any event, whether a party is seeking to
             impeach by prior inconsistent statement or by contradiction the
             collateral matter rule remains applicable.

Id. at note 4.1




        1
           But see, United States v. Catalan-Roman, 585 F.3d 453, 469 (1st Cir. 2009), finding
that FBI agents should have been allowed to impeach a witness’s account of a robbery in a death
penalty case. The agents would testify that the witness did not disclose certain details that he
testified to at trial. “For example, the 302 does not mention that [the victim] pleaded for his life
and held up his arms to shield himself before [defendant] shot him several times at ‘point blank
range,’ or that [defendant] glanced defiantly at [the witness] before taking that action.”




                                                  3
          Case 1:16-cr-10343-ADB Document 804 Filed 03/31/19 Page 4 of 4



   II.      CONCLUSION

         For the reasons set forth herein, the defense must establish that Alec Burlakoff was

confronted during cross-examination with a purported prior inconsistent statement. If the

defense cannot establish the proper foundation, the defense should be precluded from

questioning federal agents about alleged prior inconsistent statements made by Burlakoff.

Furthermore, the defense should not be permitted to impeach Burlakoff by contradiction on

collateral matters.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:     _s/ Fred M. Wyshak, Jr.
                                                      Fred M. Wyshak, Jr.
                                                      K. Nathaniel Yeager
                                                      David Lazarus
                                                      Assistant U.S. Attorneys




                                                  4
